DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed June 7, 2019.  Currently, claims 1–27 are pending.

Claim Objections
Claims 6–7 and 24 are objected to because of the following informalities:  
Claims 6–7 recite “the generated data relating to a predicted duration time”.  However, claim 1, from which claims 6–7 depend, previously recites “using a trained algorithm which … generates data relating to a predicted duration time” and dependent claim 18 similarly recites “the data relating to a predicted duration time”.  In order to facilitate claim consistency, Examiner recommends amending claims 6–7 to recite “the 
Claim 24 recites “the generated schedule” in line 1.  However, claim 1, from which claim 24 depends, previously recites “generating a schedule” and subsequently recites “the schedule” in five instances.  In order to facilitate claim consistency, Examiner recommends amending claim 24 to recite “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26–27 recite “the tasks” in the elements for “generating a schedule” and “constructing the construction”.  However, claims 1 and 26–27 previously recite “a plurality of tasks” and “one or more corresponding tasks”.  As a result, the scope of claims 1 and 26–27 is indefinite because it is unclear whether Applicant intends for “the tasks” to reference the plurality of tasks, the one or more corresponding tasks, or intends to introduce tasks that are distinct from the earlier recited tasks.  For purposes of examination, claims 1 and 26–27 are interpreted as reciting “the plurality of tasks” in the elements for “generating a schedule” and “constructing the construction”.
Claims 1 and 26–27 further recite “the task vector” in the element for “using a second trained algorithm”; “the predicted duration times” in the element for “generating a schedule”; and “the respective predicted duration times” and “the ordered tasks” in the element for “constructing the construction”.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, the elements are interpreted as reciting “using a second trained algorithm which receives [[the]] each task vector”; “generating a schedule … using the data related to [[the]] each predicted duration time, the schedule including the plurality of tasks”; and “constructing the construction using the schedule …, the schedule including the plurality of tasks which are ordered in the schedule, and [[the]] respective predicted duration times of the plurality of 
Still further, claims 26–27 recite functionality to “generate a schedule” in element (iv).  However, claims 26–27 recite “a schedule” in the preamble.  As a result, the scope of claims 26–27 is indefinite because it is unclear whether Applicant intends for the “schedule” in the “generate” element to reference the schedule in the preamble or intends to introduce a second, different schedule.  For purposes of examination, claims 26–27 are interpreted as reciting functionality to “generate [[a]] the schedule” in element (iv).
In view of the above, claims 1 and 26–27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–25, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–25 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the tasks” and “the ordered tasks”.  As noted above, these elements render the scope of claim 1 indefinite, and claim 3 inherits the identified deficiency.  For purposes of examination, claim 3 is interpreted as reciting “including the plurality of tasks which are ordered in the schedule, and the respective predicted duration times of the plurality of 
Claim 4 recites “the planned task durations” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted as reciting “adjusted values of [[the]] planned task durations.”
Claim 5 recites “the number of other tasks” and “the task” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 5 is interpreted as reciting “[[the]] a number of other tasks” and “[[the]] a task.”
Claim 9 recites “the probability distribution” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 is interpreted as reciting “[[the]] a probability distribution” in line 3.
Claim 10 recites “the impact” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 10 is interpreted as reciting “[[the]] an impact” in line 1.
Claim 11 recites “the schedule duration time” and “the task vector” in lines 2 and 2–3, respectively.  Although claim 1 previously recites “a predicted schedule duration time”, there is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 11 is interpreted as reciting “the predicted schedule duration time” and “[[the]] a respective task vector” in lines 2 and 2–3, respectively.
Claim 14 recites “data identifying the type of task, data relating to the planned task duration, and/or data relating to any relationships to one or more other tasks, the data”.  Claim 1, however, recites “data identifying task type; data relating to a planned task duration, and data relating to any relationships to one or more other tasks of the plurality of tasks”.  As a result, the scope of claim 14 is indefinite because it is unclear whether Applicant intends for the elements of claim 14 to reference the elements of claim 1 or intends to introduce second, different elements.  
For purposes of examination, claim 14 is interpreted as reciting “the data identifying type, the data relating to [[the]] a planned task duration, and/or the data relating to any relationships to one or more other tasks”.
Claim 14 further recites “the data” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 14 is interpreted as reciting “[[the]] each data”.   
Claim 15 similarly recites “data identifying the type of task, data relating to the planned task duration, and/or data relating to any relationships to one or more other tasks, the data”.  Claim 1, however, recites “data identifying task type; data relating to a planned task duration, and data relating to any relationships to one or more other tasks of the plurality of tasks”.  As a result, the scope of claim 15 is indefinite because it is unclear whether Applicant intends for the elements of claim 15 to reference the elements of claim 1 or intends to introduce second, different elements.
For purposes of examination, claim 15 is interpreted as reciting “the data identifying type, the data relating to [[the]] a planned task duration, and/or the data relating to any relationships to one or more other tasks”.
Claim 15 further recites “a first trained algorithm” in the final element.  However, claim 1, from which claim 15 depends, previously recites “a first trained algorithm”.  As a result, the scope of claim 15 is indefinite because it is unclear whether Applicant intends for the element of claim 15 to reference the element of claim 1 or intends to introduce a second, different first trained algorithm.  For purposes of examination, claim 15 is interpreted as reciting “[[a]] the first trained algorithm”.  
Claim 16 recites “the task data” in line 2.  Although claim 1 previously recites “receiving task data”, claim 1 subsequently recites two instances of “the received task data”.  As a result, the scope of claim 16 is indefinite because it is unclear whether Applicant intends for “the task data” to reference “the received task data” of claim 1 or intends to introduce second, different task data”.  For purposes of examination, claim 16 is interpreted as reciting “the received task data” in line 2.
Claim 16 further recites “the number of tasks” and “the two or more tasks” in lines 1 and 2–3, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 16 is interpreted as reciting “[[the]] a number of tasks” and “[[the]] two or more tasks” in lines 1 and 2–3, respectively.
Claim 18 recites “the output” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 18 is interpreted as reciting “[[the]] an output”.  
Claim 19 recites “the value”, “the range”, “the true observation”, and “the ground truth” in lines 2, 3, 3, and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 19 is interpreted as reciting “[[the]] a value”, “[[the]] a range”, “[[the]] a true observation”, and “[[the]] a ground truth”.
Claim 20 recites “data identifying task type; data relating to the planned task duration, and data relating to any relationships to one or more other tasks”.  However, claim 1 previously recites “data identifying task type: data relating to a planned task duration, and data relating to any relationships to one or more other tasks of the plurality of tasks”.  As a result, the scope of claim 20 is indefinite because it is unclear whether Applicant intends for the elements of claim 20 to reference the corresponding elements of claim 1 or intends to introduce second, different elements. 
For purposes of examination, claim 20 is interpreted as reciting “the task data including: second data identifying task type; second data relating to [[the]] a planned task duration, and second data relating to any relationships to one or more other tasks”.
Claim 20 further recites “the actual duration times”, “the first algorithm”, and “the second algorithm” in lines 3–4, 8, and 12, respectively.  Although claim 1 previously recites “a first trained algorithm” and “a second trained algorithm”, there is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 20 is interpreted as reciting “[[the]] actual duration times”, “the first trained algorithm”, and “the second trained algorithm”.
Claim 21 recites “the probability distribution” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 21 is interpreted as reciting “[[the]] a probability distribution” in line 3.
Claim 22 recites “that input” in line 3.  Examiner submits that the term “that” renders the scope of the claim indefinite because it is unclear which input the term references.  For purposes of examination, claim 22 is interpreted as reciting “the input”.  
Claim 22 further recites “a construction” in lines 5 and 6.  However, claim 1 previously recites “a construction”.  As a result, the scope of claim 22 is indefinite because it is unclear whether Applicant intends for the “construction” of claim 22 to reference the construction of claim 1 or intends to introduce a second, different construction.  For purposes of examination, claim 22 is interpreted as reciting “[[a]] the construction” in lines 5 and 6.
Claim 23 recites “a predicted duration time” in line 1.  However, claim 1 previously recites “a predicted duration time”.  As a result, the scope of claim 23 is indefinite because it is unclear whether Applicant intends for the “predicted duration time” of claim 23 to reference the predicted duration time of claim 1 or intends to introduce a second, different predicted duration time.
Claim 23 further recites “the one or more tasks”, “the height”, and “the probability” in lines 1–2, 3, and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Still further, claim 23 recites “this outcome”.  Examiner submits that the term “this” renders the scope of the claim indefinite because it is unclear which outcome the term references.
In view of the above, claim 23 is interpreted as reciting “wherein [[a]] the predicted duration time for the one or more corresponding tasks” and “[[the]] a height of the histogram represents [[the]] a probability of the time-dimension prediction of the task.”
Claim 24 recites “the tasks” in line 2.  However, claim 1 previously recites “a plurality of tasks” and “one or more corresponding tasks”.  As a result, the scope of claim 24 is indefinite because it is unclear whether Applicant intends for “the tasks” to reference the plurality of tasks, the one or more corresponding tasks, or intends to introduce tasks that are distinct from the earlier recited tasks.  For purposes of examination, claim 24 is interpreted as reciting “the plurality of tasks”.
Claim 25 recites “the first axis”, “the second axis”, “the respective portions”, and “the respective range of completion outcomes” in lines 2, 3, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 25 is interpreted as reciting “[[the]] a first axis”, “[[the]] a second axis”, “[[the]] respective portions”, and “the respective ranges of completion outcomes”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–27 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “(i) for the plurality of tasks, receiving task data corresponding to each task …”; “(ii) generating a plurality of task vectors, each task vector corresponding to one or more corresponding tasks of the plurality of tasks, using a first trained algorithm which processes the received task data corresponding to the one or more corresponding tasks, such that each task has a corresponding task vector”; “(iii) for each task vector, using a second trained algorithm which receives the task vector as input and generates data relating to a predicted duration time for the one or more corresponding tasks”; “(iv) generating a schedule including data relating to a predicted schedule duration time, using the data relating to the predicted duration times, the schedule including the tasks, which are ordered in the schedule”; and “(v) constructing the construction using the schedule generated in step (iv), the schedule including the tasks which are ordered in the schedule, and the respective predicted duration times of the ordered tasks.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements recite a process for generating and implementing a construction schedule based on task data.  Additionally, the steps for “generating a plurality of task vectors” and “for each task vector, using a second trained algorithm” recite mathematical concepts because the elements describe mathematical relationships of the task data and/or algorithmic mathematical calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 26–27 include substantially similar limitations to those recited with respect to claim 1.  As a result, claims 26–27 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. 
Claims 2–25, which depend from claim 1, further describe the process for generating and implementing a construction schedule based on task data and recite certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Further, claims 8–9, 15, 17–21, and 23–25 recite mathematical concepts because the claims recite mathematical relationships, formulas, and/or calculations.  As a result, claims 2–25 similarly recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One. The additional element of claim 1 is a computer.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the computer is a generic computer component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 26–27 include substantially similar limitations to those included with respect to claim 1.  Although claims 26–27 additionally recite a computer system and a computer program product, the additional elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the additional computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 26–27 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–22, which depend from claim 1, do not recite any additional elements.  As a result, claims 2–22 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 23–25 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 23–25 include a display. When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 23–25 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One. The additional element of claim 1 is a computer.  The additional element does not amount to significantly more than the abstract idea because the computer is a generic computer component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 26–27 include substantially similar limitations to those included with respect to claim 1.  Although claims 26–27 additionally recite a computer system and a computer program product, the additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 26–27 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–22, which depend from claim 1, do not recite any additional elements.  As a result, claims 2–22 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 23–25 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 23–25 include a display. The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 23–25 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 26–27 are further rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the Applicant’s recited system does not recite any structural elements and encompasses functions that can be executed entirely as software per se; and Applicant’s recited computer program product similarly does not recite any structural elements and encompasses functions that can be executed entirely as software per se.  As currently written, the claimed system and computer program product lack structure and are therefore non-statutory.  Accordingly, claims 26–27 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 12–16, 20, 22–23, and 25–27 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (U.S. 2015/0339619) in view of Strachan et al. (U.S. 2018/0088939).
Claims 1 and 26–27:  Dumont discloses a method of constructing a construction, the constructing including a plurality of tasks, the method including the computer-implemented (See FIG. 1) steps of: 
(i) for the plurality of tasks, receiving task data corresponding to each task, the received task data including: data identifying task type: data relating to a planned task duration, and data relating to any relationships to one or more other tasks of the plurality of tasks (See paragraphs 36, 47, and 28, wherein task type, duration-related data, and dependency-related data is disclosed, and wherein the data is associated with each task); 
 (iii) for each task, generates data relating to a predicted duration time for the one or more corresponding tasks (See paragraph 28 and 64, wherein task durations are estimated); 
(iv) generating a schedule including data relating to a predicted schedule duration time, using the data relating to the predicted duration times, the schedule including the tasks, which are ordered in the schedule (See paragraphs 61 and 64, wherein a work schedule is generated based on updated duration estimates and dependencies); the method further including the step of: 
(v) constructing the construction using the schedule generated in step (iv), the schedule including the tasks which are ordered in the schedule, and the respective predicted duration times of the ordered tasks (See paragraph 48, in view of paragraphs 17–18, wherein work is performed based on generated schedules).  Dumont does not expressly disclose the remaining claim elements.
Strachan discloses (ii) generating a plurality of task vectors, each task vector corresponding to one or more corresponding tasks of the plurality of tasks, using a first trained algorithm which processes the received task data corresponding to the one or more corresponding tasks, such that each task has a corresponding task vector (See paragraphs 49 and 25, wherein feature vectors are generated for each uncompleted work item by extracting features from the work item data; and see paragraphs 13 and 17, wherein data extraction is performed using machine learning); and 
(iii) for each task vector, using a second trained algorithm which receives the task vector as input and generates data relating to a predicted duration time for the one or more corresponding tasks (See paragraphs 35 and 50, wherein feature vectors of the uncompleted work items are used as inputs to machine learning models to predict timing data for states of transition; see also paragraph 39).
Dumont discloses a system directed to updating work schedules based on task attributes.  Strachan discloses a system directed to estimating state transition timing for work items.  Each reference discloses a system directed to managing task timing.  The technique of utilizing task vectors to predict task timing is applicable to the system of Dumont as they each share characteristics and capabilities; namely, they are directed to managing task timing.
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Strachan to the teachings of Dumont would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task timing management into similar systems.  Further, applying task vectors for task timing predictions to Dumont would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 26, Dumont further discloses a computer system (See FIG. 1); and with respect to claim 27, Dumont further discloses a computer program product (See paragraphs 24–25).
Claim 2:  Dumont discloses the method of Claim 1, wherein the construction is a building, a bridge, a tunnel, a sewer, a railway, an airport, a port, a dam or a road (See paragraphs 17–18, wherein types of construction are disclosed).
Claim 3:  Dumont discloses the method of Claim 1, the method including the computer-implemented step of: storing the schedule including the data relating to the predicted schedule duration time, and including the tasks which are ordered in the schedule, and the respective predicted duration times of the ordered tasks (See paragraph 26, wherein a database stores work schedules and relevant information).
Claim 4:  Dumont discloses the method of Claim 1, wherein the respective predicted duration times of the ordered tasks comprise adjusted values of the planned task durations (See paragraph 64, wherein updated task duration estimates are generated).
Claim 5:  Dumont discloses the method of Claim 1, wherein the data relating to any relationships to one or more other tasks includes the number of other tasks having a relationship to the task (See paragraphs 28 and 64, wherein dependency parameters implicitly include a number of dependencies).
Claim 6:  Dumont does not expressly disclose the elements of claim 6.
Strachan discloses wherein the generated data relating to a predicted duration time includes a probability distribution (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Dumont does not expressly disclose the elements of claim 7.
Strachan discloses wherein the generated data relating to a predicted duration time includes a time value derived from the probability distribution, e.g. a mean, a mode, a median or a cumulative probability time value (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Dumont discloses the method of Claim 1, wherein generating the data relating to the predicted schedule duration time comprises: applying the duration values to the schedule to generate a plurality of duration values corresponding to the schedule.  Dumont does not expressly disclose the remaining claim elements (See paragraph 29, wherein work schedules include time-based plans for instructing work crew work; see also paragraph 64, wherein each task is associated with a duration).  Dumont does not expressly disclose the remaining claim elements.
Strachan discloses sampling a respective probability distribution relating to each task vector a plurality of times, to generate a plurality of duration values corresponding to each task vector (See paragraphs 11 and 64, wherein a probability distribution is durations is generated for each uncompleted work item).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 12:  Dumont does not expressly disclose the elements of claim 12.
Strachan discloses wherein the data relating to the predicted schedule duration time includes a probability distribution (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 13:  Dumont does not expressly disclose the elements of claim 13.
Strachan discloses wherein the data relating to the predicted schedule duration time includes a time value derived from the probability distribution, e.g. a mean, a mode, a median or a cumulative probability time value (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed, and wherein the data includes time values).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 14:  Dumont does not expressly disclose the elements of claim 14.
Strachan discloses wherein for a task including data identifying the type of task, data relating to the planned task duration, and/or data relating to any relationships to one or more other tasks, the data does not comprise a null value (See Table 1, in view of paragraph 52, wherein uncompleted work items in an “open” state do not have any associated null values).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 15:  Dumont does not expressly disclose the elements of claim 15.
Strachan discloses wherein if a task where data identifying the type of task, data relating to the planned task duration, and/or data relating to any relationships to one or more other tasks includes a null value (See Table 1, in view of paragraph 52, wherein uncompleted work items in an “new” state have associated null values for previous state transition data): 
a task vector is generated using the first trained algorithm; a plurality of other task vectors in the schedule which are similar to the task vector are identified; task data for the other task vectors corresponding to the data comprising a null value for the task vector is identified; task data for the task vector is generated using the task data for the other task vectors; an updated task vector is generated for the task using a first trained algorithm taking the task data as input (See paragraph 29, wherein work items with similar or identical feature values are aggregated for analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 16:  Dumont does not expressly disclose the elements of claim 16.
Strachan discloses wherein the number of tasks corresponding to a task vector is defined by a fixed window size, and wherein the task data corresponding to the two or more tasks is combined into a one-dimensional vector for input to the first trained algorithm (See paragraph 29, wherein work items with similar or identical feature values are aggregated for analysis, and wherein the window is fixed according to identical feature values).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 20:  Although Dumont discloses (b) receiving task data corresponding to each task in the training dataset, the task data including: data identifying task type; data relating to the planned task duration, and data relating to any relationships to one or more other tasks (See paragraphs 36, 47, and 28, wherein task type, duration-related data, and dependency-related data is disclosed, and wherein the data is associated with each task), Dumont does not expressly disclose the remaining elements of claim 20.
Strachan discloses (a) using a training dataset comprising a plurality of tasks and data relating to the actual duration times for one or more tasks (See paragraphs 38–39, wherein a training dataset is disclosed); 
(c) training the first algorithm to generate task vectors, using the task data (See paragraphs 13 and 17, wherein feature vectors are generated using machine learning, and wherein machine learning indicates that the feature extraction engine is trained); 
(d) generating a plurality of task vectors, each task vector corresponding to one or more tasks, using the first trained algorithm which processes the task data corresponding to the one or more tasks, such that each task has a corresponding task vector (See paragraphs 49 and 25, wherein feature vectors are generated for each uncompleted work item by extracting features from the work item data; and see paragraphs 13 and 17, wherein data extraction is performed using machine learning); 
(e) for each task vector, using the second algorithm which receives the task vector as input and generates data relating to a predicted duration time for the one or more tasks (See paragraphs 35 and 50, wherein feature vectors of the uncompleted work items are used as inputs to machine learning models to predict timing data for states of transition; see also paragraph 39); and 
(f) training the second algorithm using the actual duration times (See paragraphs 38–39, in view of paragraphs 35–36, wherein predictors are trained using completed work items).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 22:  Dumont discloses the method of Claim 1, the method (i) including the computer-implemented steps of identification of risky schedule items in the schedule, in a dimension, such as time, monetary, cost, or safety, and receiving input from a planner, and using that input to modify the schedule, for example to reduce risk on identified risky schedule items; or (ii) wherein the constructing a construction comprises a group of projects, or a portfolio of projects, or (iii) wherein the constructing a construction comprises a subproject of a larger project (See paragraphs 26 and 30, wherein schedules are associated with one or more projects).
Claim 23:  Dumont discloses the method of Claim 1, wherein a predicted duration time for the one or more tasks is presented on a display using a histogram, where each bucket of the histogram represents a time-dimension prediction of the task, and the height of the histogram represents the outcome (See paragraphs 70–71, wherein reports are presented using bar charts, graphs, plots, text descriptions, etc.).  Dumont does not expressly disclose the remaining claim elements.
Strachan disclose a probability of this outcome (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 25:  Dumont discloses the method of Claim 1, wherein an array of tiles is presented on a display with respect to two axes, the first axis representing respective portions of the construction of the construction, and the second axis representing respective outcomes of the respective portions of the construction of the construction, wherein each tile includes a presentation (See paragraphs 70–71, wherein reports are presented using bar charts, graphs, plots, text descriptions, etc.).  Dumont does not expressly disclose the remaining claim elements.
Strachan discloses ranges of completion outcomes of the respective portions, wherein each element includes how likely the respective range of completion outcomes is to occur (See paragraphs 11 and 64, wherein probability distributions for work item completions and transitions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 9–11, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (U.S. 2015/0339619) in view of Strachan et al. (U.S. 2018/0088939), and in further view of LOPES et al. (U.S. 2017/0091688).
Claim 9:  As disclosed above, Dumont and Strachan disclose the elements of claim 1.
Dumont discloses the method of Claim 1, wherein a duration of the one or more corresponding tasks corresponding to a task vector is determined by: applying the duration values to the schedule to generate a plurality of duration values corresponding to the schedule (See paragraph 29, wherein work schedules include time-based plans for instructing work crew work; see also paragraph 64, wherein each task is associated with a duration).  Dumont does not expressly disclose the remaining claim elements.
Strachan discloses sampling the probability distribution relating to the task vector a plurality of times, to generate a plurality of duration values corresponding to the task vector (See paragraphs 11 and 64, wherein a probability distribution is durations is generated for each uncompleted work item).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Dumont and Strachan do not expressly disclose an impact.
Lopes discloses an impact of the one or more corresponding tasks (See paragraphs 84–85, wherein project and task sequencers are disclosed; and see paragraphs 103 and 125, wherein constraint impacts on schedule solutions are disclosed).
As disclosed above, Dumont discloses a system directed to updating work schedules based on task attributes, and Strachan discloses a system directed to estimating state transition timing for work items.  Lopes discloses a system directed to scheduling optimization for maintenance services.  Each reference discloses a system directed to managing tasks.  The technique of utilizing task impact is applicable to the systems of Dumont and Strachan as they each share characteristics and capabilities; namely, they are directed to managing tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Lopes would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lopes to the teachings of Dumont and Strachan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying task impact to Dumont and Strachan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 10:  Dumont does not expressly disclose the elements of claim 10.
Strachan discloses determining a duration of the one or more corresponding tasks corresponding to each task vector (See paragraphs 35 and 50, wherein feature vectors of the uncompleted work items are used as inputs to machine learning models to predict timing data for states of transition; see also paragraph 39). 
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Dumont and Strachan do not expressly disclose the remaining elements of claim 10.
Lopes discloses wherein the impact is determined (See paragraphs 84–85, wherein project and task sequencers are disclosed; and see paragraphs 103 and 125, wherein constraint impacts on schedule solutions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Lopes would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.
Claim 11:  Dumont does not expressly disclose the elements of claim 11.
Strachan discloses for each task vector, data is generated relating to the schedule duration time using a third trained algorithm, using the task vector as an input (See paragraph 29, wherein predictive models are employed based on work item characteristics, and paragraphs 35 and 50, wherein feature vectors of the uncompleted work items are used as inputs to machine learning models to predict timing data for states of transition; see also paragraph 39).  
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Dumont and Strachan do not expressly disclose the remaining elements of claim 11.
Lopes discloses wherein data is generated relating to an impact on the schedule (See paragraphs 84–85, wherein project and task sequencers are disclosed; and see paragraphs 103 and 125, wherein constraint impacts on schedule solutions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Lopes would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.
Claim 21:  Dumont discloses the method of Claim 1, the method further including the computer implemented steps of: applying the duration values to the schedule to generate a plurality of duration values corresponding to the schedule (See paragraph 29, wherein work schedules include time-based plans for instructing work crew work; see also paragraph 64, wherein each task is associated with a duration).  Dumont does not expressly disclose the remaining claim elements.
Strachan discloses sampling the probability distribution relating to the task vector a plurality of times, to generate a plurality of duration values corresponding to the task vector (See paragraphs 11 and 64, wherein a probability distribution is durations is generated for each uncompleted work item);
determining a timing of the one or more tasks corresponding to the task vector; training a third algorithm to generate timing data, using the determined timing (See paragraphs 29–30, wherein timing data for completed items is used to train predictive models).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Dumont and Strachan do not expressly disclose the remaining elements of claim 11.
Lopes discloses determining an impact (See paragraphs 84–85, wherein project and task sequencers are disclosed; and see paragraphs 103 and 125, wherein constraint impacts on schedule solutions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Lopes would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.
Claim 24:  Dumont discloses the method of Claim 1, wherein the generated schedule including the data relating to a predicted schedule duration time, and including the tasks, which are ordered in the schedule, is presented on a display (See paragraph 31, wherein schedules are displayed on a device), and wherein each individual task has upon the schedule is highlighted, e.g. using colour and/or distinctive shapes (See FIG. 3B).  Dumont and Strachan do not expressly disclose the remaining claim elements.
 Lopes discloses using a Gantt chart, wherein an impact each individual task has upon the schedule is highlighted, e.g. using colour and/or distinctive shapes (See paragraphs 114–115, wherein scheduling indicators and metrics are graphically presented on a Gantt chart).
One of ordinary skill in the art would have recognized that applying the known technique of Lopes would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.

Claims 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (U.S. 2015/0339619) in view of Strachan et al. (U.S. 2018/0088939), and in further view of Runkler et al. (U.S. 2019/0362239).
Claim 17:  As disclosed above, Dumont and Strachan disclose the elements of claim 1.  Although Strachan discloses the first trained algorithm (See citations above), Dumont and Strachan do not expressly disclose the remaining elements of claim 17.
Runkler discloses wherein the first trained algorithm is an encoder part of a neural network based auto-encoder (See paragraph 142, wherein an auto-encoder of a neural network is disclosed).
As disclosed above, Dumont discloses a system directed to updating work schedules based on task attributes, and Strachan discloses a system directed to estimating state transition timing for work items.  Runkler discloses a system directed to planning assistance in project automation.  Each reference discloses a system directed to managing a project.  The technique of utilizing a neural network auto-encoder is applicable to the systems of Dumont and Strachan as they each share characteristics and capabilities; namely, they are directed to managing a project.
One of ordinary skill in the art would have recognized that applying the known technique of Runkler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Runkler to the teachings of Dumont and Strachan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate project management into similar systems.  Further, applying a neural network auto-encoder to Dumont and Strachan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 18:  Although Dumont discloses data relating to a predicted duration time (See citations above), Dumont does not expressly disclose the remaining elements of claim 18.
Strachan discloses wherein the second trained algorithm comprises a plurality of models, and wherein the data relating to a predicted duration time is generated by combining the output of the plurality of models (See paragraphs 13 and 29, wherein machine learning predictor models are associated with different work item characteristics, and wherein, in view of paragraph 53, the model outputs are combined to produce data relating to a predicted duration for a set of uncompleted work items; see also paragraph 39).
One of ordinary skill in the art would have recognized that applying the known technique of Strachan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Dumont and Strachan do not expressly disclose the remaining claim elements.
Runkler discloses a neural network (See paragraph 142).
One of ordinary skill in the art would have recognized that applying the known technique of Runkler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 17.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
SEN et al. (U.S. 2016/0171406) discloses a system directed to forecasting and updating a project schedule; 
Maluf et al. (U.S. 8,224,472) discloses a system directed to managing a project according to risk; and
TANG et al. (U.S. 2018/0060122) discloses a system directed to predicting task completion times based on historical task completion rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623